Citation Nr: 1544250	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to July 1957, with some prior service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  (The Veteran failed to report to his scheduled Board hearing in March 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of bilateral hearing loss since his active service.  

2. The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of tinnitus since his active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, , 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If defects, infirmities or disorders are not noted when a veteran is examined and accepted for service, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although the National Personnel Records Center in September 2010 confirmed that the Veteran's service treatment records were destroyed by fire, the available service treatment records show that on enlistment examination in February 1955 his whispered voice testing was 15/15 in both ears and his ears were evaluated as normal.  The evidence shows that prior to service the Veteran had both noise exposure in the National Guard and at work (see March 2010 claim and March 2011 VA examination).  However, this does not rise to the level of clear and unmistakable evidence that hearing loss and tinnitus preexisted service.  The evidentiary standard is an onerous one, and the result must be undebatable.  Thus, the presumption of soundness has not been rebutted regarding the Veteran's hearing loss and tinnitus.  

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, on VA audiological examination in March 2011, the examiner provided a diagnosis of tinnitus and sensorineural bilateral hearing loss, and the accompanying audiogram shows bilateral hearing loss as the Veteran had 55 decibels at 3000 Hertz in his right ear and 60 decibels at 3000 Hertz in his left ear.  

Second, the evidence of record indicates in-service noise exposure.  The Veteran contends that he had noise exposure during active duty because he was a motorman in service.  See, e.g., March 2011 VA examination.  More specifically, he claims that during basic training in service he was near a blast pit when it went off and since then he has had ringing in his ears.  See March 2010 claim and March 2011 VA examination.  His statements are competent and credible as his DD-214 shows that he was an infantryman in service.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Finally, throughout the appeal period the Veteran contends that he has had hearing loss and tinnitus since service.  See, e.g, March 2010 Report of General Information and March 2011 VA examination.  The Board finds that the Veteran's statements are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Although the Veteran did not file a claim for benefits for many years after service, in the March 2010 Report of General Information it was explained that he was previously denied pension benefits and did not understand the difference between pension and compensation benefits.  In summary, the Board finds that the evidence establishes that the Veteran was exposed to significant noise during service, currently has bilateral hearing loss and tinnitus, and has had continuous symptoms of hearing loss and tinnitus since service.  

The Board recognizes that the March 2011 VA examiner opined that, since the service treatment records are unavailable and the Veteran reported a history of occupational noise exposure prior to entering the military, an opinion regarding hearing loss and tinnitus cannot be rendered without resorting to speculation.  However, even if the Veteran's service treatment records were available and did not show hearing loss, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner in his rationale did not consider the Veteran's complaints of ongoing diminished hearing and tinnitus since service.  Thus, the March 2011 VA opinion is of limited probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  As to the VA examiner's determination that it would be speculative to render an opinion regarding the etiology of the bilateral hearing loss and tinnitus, the Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


